               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KIRANMAI KOLLA, et al.,             )
                                    )
                Plaintiffs,         )
                                    )
     v.                             )       1:20CV688
                                    )
ALEJANDRO MAYORKAS,1                )
Secretary of Homeland               )
Security, et al.,                   )
                                    )
                  Defendants.       )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before this court is Defendants’ Motion to

Dismiss or Transfer Venue, (Doc. 11), pursuant to Fed. R. Civ.

P. 12(b)(3), 28 U.S.C. 1406(a), and 28 U.S.C. 1404(a). (Doc.

11.) Plaintiffs filed a response to Defendants’ motion disputing

dismissal but agreeing that transfer to the District of Columbia

would be appropriate and requesting that such a transfer be

made. (Doc. 15.) Defendants filed a reply reiterating the

request for transfer without mentioning dismissal. (Doc. 18.)

This court agrees with the parties and will grant the motion to



     1 The United States Senate confirmed Alejandro Mayorkas as
Secretary of Homeland Security, and he took the oath of office
on February 2, 2021. The case caption is hereby amended to
accurately reflect Mr. Mayorkas as Defendant.




    Case 1:20-cv-00688-WO-LPA Document 20 Filed 03/22/21 Page 1 of 6
transfer this case to the District of Columbia. By granting this

motion, this court finds that Plaintiffs do not waive any

arguments that venue is also proper in this district. (See Doc.

15 at 1-2.) Also pending before this court is Plaintiffs’ Motion

for a Preliminary Injunction, (Doc. 6). In light of the

transfer, this court will defer ruling on that motion to the

transferee court.

I.   STATEMENT OF THE FACTS

     Plaintiffs are each citizens and nationals of India who

maintain residences in various states throughout the United

States. (Complaint (“Compl.”) (Doc. 1) ¶¶ 1-17.) Plaintiffs

challenge Presidential Proclamation 10052, which “determined

that the entry, through December 31, 2020, of certain aliens as

immigrants and nonimmigrants would be detrimental to the

interests of the United States,” including “H-1B, H-2B, J, and L

nonimmigrant visa program.” Suspension of Entry of Immigrants

and Nonimmigrants Who Present a Risk to the United States Labor

Market During the Economic Recovery Following the 2019 Novel

Coronavirus Outbreak, 85 Fed. Reg. 38,263, 38,264 (June 22,

2020). Plaintiffs allege that the Proclamation “overrides a

detailed and reticulated statutory regime, and subverts

Congress’s legislative compromises, regulating the employment of

foreign nationals and providing for the needs of United States

                                  - 2 -



     Case 1:20-cv-00688-WO-LPA Document 20 Filed 03/22/21 Page 2 of 6
employers.” (Compl. (Doc. 1) ¶ 32.) For this reason, Plaintiffs

argue that the executive expressly and unlawfully overrode the

Immigration and Nationality Act by issuing the Proclamation.

(Id. ¶ 31.)

II.   ANALYSIS

      The parties agree that the case should be transferred to

the District of Columbia. 28 U.S.C. § 1404(a) provides that

“[f]or the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to

any other district or division where it might have been

brought.” The statute sets forth a two-step process for

determining whether or not to transfer the case. The court must

first determine whether the action could have been brought in

the district to which Defendants seeks a transfer. See id.;

Knight Med., Inc. v. Nihon Kohden Am., Inc., 765 F. Supp. 291,

292 (M.D.N.C. 1991). “After determining that a suit could have

been brought in another district, the court must determine

whether that forum is a legally convenient one pursuant to

28 U.S.C. § 1404(a).” Knight Med., 765 F. Supp. at 292.

      When making such a determination, a district court must

weigh several discretionary factors, including:

      (1) the plaintiff's initial choice of forum; (2)
      relative ease of access to sources of proof; (3)
      availability of compulsory process for attendance of
      unwilling witnesses, and the cost of obtaining
                                   - 3 -



      Case 1:20-cv-00688-WO-LPA Document 20 Filed 03/22/21 Page 3 of 6
    attendance of willing and unwilling witnesses; (4)
    possibility of a view of the premises, if appropriate;
    (5) enforceability of a judgment, if one is obtained;
    (6) relative advantage and obstacles to a fair trial;
    (7) other practical problems that make a trial easy,
    expeditious, and inexpensive; (8) administrative
    difficulties of court congestion; (9) local interest
    in having localized controversies settled at home;
    (10) appropriateness in having a trial of a diversity
    case in a forum that is at home with the state law
    that must govern the action; and (11) avoidance of
    unnecessary problems with conflicts of laws.

Brown v. Flowers, 297 F. Supp. 2d 846, 850 (M.D.N.C. 2003)

(citing Plant Genetic Sys. N.V. v. Ciba Seeds, 933 F. Supp. 519,

527 (M.D.N.C. 1996)). It is the moving party's burden to prove

that the balance of factors favors transfer. Speed Trac Techs.,

Inc. v. Estes Express Lines, Inc., 567 F. Supp. 2d 799, 803

(M.D.N.C. 2008). While a district court has discretion

to transfer the action to a more appropriate venue, a court

should not transfer venue where doing so would only shift the

inconvenience to another party. See id.

    The first step for this court in assessing whether

a transfer is appropriate is determining whether the transferee

court is one which the action could have been brought

originally; in other words, whether the transferee court has

subject matter jurisdiction over the action, whether venue is

proper there, and whether the defendant is amenable to process

issuing out of the transferee court. Cable–La, Inc. v. Williams

Commc'ns, Inc., 104 F. Supp. 2d 569, 574 (M.D.N.C. 1999). The
                                 - 4 -



    Case 1:20-cv-00688-WO-LPA Document 20 Filed 03/22/21 Page 4 of 6
Defendants in their official capacities operate out of the

District of Columbia, and the events giving rise to the claims

occurred at the White House - given this was a presidential

proclamation. The action could have been brought there

originally and the Defendants are, in fact, amenable to such a

transfer. There is a more substantial local interest for this

case in the District of Columbia than in North Carolina, given

where Defendants are located and the origin of the policy in the

District of Columbia.

    Administrative interests of the courts also urge transfer,

as it would allow for consolidation of this case with related

action Panda v. Wolf, No. 1:20-cv-01907 (D.D.C. filed July 14,

2020). Panda involves “the same six causes of action against the

Proclamation 10052” and requests identical relief. (Doc. 12 at

7-8.) Finally, “all of the potential witnesses are located in

the District of Columbia or India,” rather than North Carolina,

so access to proof weighs in favor of transfer. (Id. at 29.)

Overall, the convenience factors weigh in favor of granting

Defendants’ – and Plaintiffs’ – request to transfer.

III. CONCLUSION

    For the aforementioned reasons,

    IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss

or Transfer Venue, (Doc. 11), is GRANTED and that this case

                                 - 5 -



    Case 1:20-cv-00688-WO-LPA Document 20 Filed 03/22/21 Page 5 of 6
shall be transferred to the United States District Court for the

District of Columbia.

    IT IS FURTHER ORDERED that Plaintiffs’ Motion for a

Preliminary Injunction, (Doc. 6), is DENIED AS MOOT.

    This the 22nd day of March, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 6 -



    Case 1:20-cv-00688-WO-LPA Document 20 Filed 03/22/21 Page 6 of 6
